201 P.3d 309 (2008)
165 Wash.2d 1007
STATE of Washington, Respondent,
v.
Adam J. HOCKADAY, Petitioner.
No. 82169-1.
Supreme Court of Washington.
December 3, 2008.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, considered this matter at its December 2, 2008, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 The Petitioner's Motion for Extension of Time to File Petition for Review is granted. The Petition for Review is granted and the case is remanded to the Court of Appeals Division Two for reconsideration in light of State v. Quismundo, 164 Wash.2d 499, 192 P.3d 342 (2008).
/s/Gerry L. Alexander
CHIEF JUSTICE